Case 1:18-cv-00072-RRM-ST Document 34 Filed 03/01/19 Page 1 of 6 PageID #: 277



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 DEQUAN WILLIAMS, on behalf of himself and all
 others similarly situated,

                           Plaintiff,                                   ME MORANDUM AND ORDER
                                                                         ADOPTING REPORT AND
          - against -                                                      RECOMMENDATION
                                                                           18-CV-72 (RRM) (ST)
 TS U GLOBAL SERV ICES INC. d/b/a CENTER CITY
 TRANSPORTATION INC. and CENTER CITY LIMO,

                           Defendant.
 -------------------------------------------------------------------X
 ROSL YNN R. MAUSKOPF, United States District Judge.

         Plaintiff Dequan Williams, and opt-in plaintiffs Joseph Crianza, Chandrika Mathura, and

 Steve Rodriguez, brought this action under the Fair Labor Standards Act ("FLSA"), 29 U.S.C

 § 201 et seq., alleging that defendant TSU Global Services Inc. ("TSU") fai led to pay overtime

 wages, among other wage violations. (Comp!. (Doc. No. 1).) Before the Court are three motions

 made by plaintiffs: motion for leave to amend the comp laint (Mot. to Amend (Doc . No. 28)),

 motion to certify the FLSA collective action (Mot. to Certify (Doc. No. 16)), and supplemental

 motion to certify the FLSA collective action seeking equitable tolling (Mot. fo r Tolling (Doc.

 No . 26)).

         On November 20, 2018, the Honorable Magistrate Judge Steven Tiscione issued a Report

 and Recommendation ("R&R"), recommending that: ( 1) plaintiffs be granted leave to file their

 Amended Complaint (Doc. No. 28-1 ); (2) plaintiffs' proposed FLSA collective be conditionally

 certified; (3) defendant be directed to furnish the names and contact information for all drivers

 employed within the relevant time period ; (4) plaintiffs' Notice of Pendency, Consent to Jo in

 form , and Reminder be distributed as modified by the R&R; (5) defendant post the Notice of

 Pendency and Consent to Join form conspicuously in an employee common area; and
Case 1:18-cv-00072-RRM-ST Document 34 Filed 03/01/19 Page 2 of 6 PageID #: 278



 (6) plaintiffs ' claims under the FLSA be equitably tolled from March 30, 2018, through 10 days

 after the date of this Order. (R&R (Doc. No . 32) at 21.)

          Judge Tiscione reminded the parties that Federal Rule of Civi l Procedure ("Rule") 72(b)

 requires that any objections to the R&R be filed wi thin 14 days. (Id.) No party filed any

 objection, and the time to do so has now expired. Pursuant to 28 U.S.C. § 636(b) and Ru le 72,

 the Court reviews the R&R for clear error. See Covey v. Simonton, 481 F. Supp. 2d 224, 226

 (E.D.N.Y. 2007). The Court has not found any legal error but makes the following modifications

 for the reasons set forth below. In all other respects, the Court concurs with and adopts the

 R&R.

                                                    DISCUSSION

 I.       Clarification of the Conditionally Certified Co llective Period

          The R&R recommends the statute of limitations be equitably tolled for a period equal to

 the number of days between March 30, 2018, and the date of this Order ("Order Date"), which

 reflects the pendency of the motion for collective ce11ification, and it also recommends that this

 tolling period be extended through 10 days fo llowing the issuance of this Order (the "+ l O Date"),

 "to account for the time necessary to mail the Notices of Pendency to potential opt-in members."

 (R&R at 20-2 1.) The result is that the conditional certification period for purposes of providing

 notice in this action is the time period between March 30, 2015, and the + 10 Date. 1


 1
   The R&R explains that the statute of limitations for will fu l FLSA violations is three years. (R&R at 8 n.2 (citing
 29 U.S.C. § 255).) For an individual opt-in plaintiff, this period runs backward from the date they fi le a written
 consent to join the action. 29 U.S.C. § 255(a); 29 U.S.C. § 256(b ). Naturally, the future dates on which opt-in
 plaintiffs will file their written consents are unknown, so courts must key the three-year period to some other date at
 the conditional certification stage for the purposes of providing notice, "with the understanding that challenges to the
 timeliness of individual plaintiffs' actions will be ente1tained at a later date." Zaldivar v. JMJ Caterers, Inc., 166 F.
 Supp. 3d 310, 325 (E.D.N.Y. 20 16). At this stage, "courts often begin counting back from the date of the
 conditional certification order or the notice[.]" Id at 325. Courts also "frequently perm it notice to be keyed to the
 three-year period prior to the filing of the complaint[.]" Id Other times, the period has been keyed to "the date
 Plaintiff filed the Motion to Certify." Chime v. Peak Sec. Plus, Inc., 137 F. Supp. 3d I 83, 188 (E.D.N. Y. 2015)
 (noting that the magistrate judge also "addresse[d] this relatively open area of the law with a perfectly appropriate

                                                            2
Case 1:18-cv-00072-RRM-ST Document 34 Filed 03/01/19 Page 3 of 6 PageID #: 279



          As issued, the R&R refers to this equitable tolling period and date calculation in three

 areas. First, it recommends that the language in the Notice of Pend ency be modified to state, in

 relevant patt:

                   The FLSA cl aim in this lawsuit is proceeding as a collective action
                   on behalf of all Drivers who worked for TSU at any time between
                   [three years prior to the date of the Order plus the equitable
                   tolling period] and the present who were not paid time and one-half
                   their regular rate for al l hours worked over 40 in a given workweek


 (R&R at 15 (emphasis and brackets in R&R).) Second, it states, "The date from which

 Defendants must provide the contact information of employees does not begin at January 9,

 2015, but three (3) years prior to the issuance of the Court's Order, plus the equitable toll ing

 period, plus ten (10) days." (R&R at I 9.) Finally, the R&R recommends the Court issue an

 Order directing that "Defendants furnish the names and contact information for all Drivers

 employed at any time within three (3) years prior to the date of the Comt's Order, plus the

 number of days between March 30, 20 18 and the date of the Order, plus ten (10) days." (R&R at

 21.)

          There is some ambiguity in each of these references as to whether the inclusion of the 1O-

 day period could have the effect of pushing back the start of the conditiona l certification period

 from March 30 to March 20, 2015 , rather than referring to the +10 Date. Aside from this

 potentially ambiguous language, there is no substantive indication in the R&R that it intended to

 include claims arising during the period from March 20 through March 29, 2015, and the Cowt

 declines to read this meaning into the R&R.


 approach" where the magistrate keyed the date 10 "the date equitable tolling was first sought," almost two years after
 the filing of the motion to certify). The R&R keys the three-year period to the date of this Order, but also tolls the
 statute of lim itations for the period during wh ich the certification motion has been pending, i.e., from March 30,
 20 18, plus an additional 10 days following the issuance of this Order. (R&R at 21.) This results in a time period of
 March 30, 2015, through the + IO Date. While alternative approaches are available, given that no party has objected,
 and the Court finds no legal error in this approach, the Comt will not disturb the R&R's recommendation.

                                                           3
Case 1:18-cv-00072-RRM-ST Document 34 Filed 03/01/19 Page 4 of 6 PageID #: 280



        For the avoidance of doubt, the Court modifies the recommendations in the R&R as

 follows. First, the paragraph referenced above in the proposed Notice of Pendency shall be

 modified to read :

                The FLSA claim in this lawsuit is proceeding as a collective action
                on behalf of all Drivers who worked for TSU at any time between
                March 30, 2015, and [the +10 Date] who were not paid time and
                one-half thei r regular rate for all hours worked over 40 in a given
                workweek ....

 The bracketed text shall be substituted by the appropriate date certain based on the date this

 Order is issued. Second, the date from which defendants must provide the contact information of

 employees does not begin at January 9, 20 15, but March 30, 2015. Finally, the Court will order

 that defendants furnish the names and contact information for all drivers employed at any time

 between March 30, 2015, and the date of this Order.

 II.    Correction of the Notice Period

        Throughout plainti ffs ' proposed Notice, the opt-in period is described as "[a date 60 days

 from notice; if a notice is returned undeliverable and a new address is located, the notice period

 for that putative class member will close no later than 120 days after the date of the first mailing

 of the original notice to the putative class member]." (Proposed Notice and Consent (Doc.

 No. 16-5) at 2, 3, 5.) The R&R does not recommend modifications to this period, except in one

 instance, which appears to be an inadvertent eJTor. There, it recommends that the Notice of

 Pendency add the fo llowing language in its explanation of legal rights and options:

                If you retain your own counsel, you will be responsible for making
                arrangements for payment of the fees of the attorney you select. The
                counsel you hire must file with the Court a Consent to Become a
                Party Plaintiff in this lawsuit by [10 days from date of Order] and
                must enter a forma l appearance as attorney on your behalf.

 (R&R at 17.)

        Nothing in the R&R suggests that it purposely intended to shorten the opt-in period to a

                                                  4
Case 1:18-cv-00072-RRM-ST Document 34 Filed 03/01/19 Page 5 of 6 PageID #: 281



 mere 10 days in this paragraph or elsewhere. Furthermore, defendant did not object to the

 proposed 60-day (or extended 120-day) notice period. In light of this, the paragraph above shall

 be modified to read:

               If you retain your own counsel , you will be responsible for making
               arrangements for payment of the fees of the attorney you select. The
               counsel you hire must file with the Court a Consent to Become a
               Party Plaintiff in this lawsuit by [a date 60 days from notice; if a
               notice is returned undeliverable and a new address is located,
               the notice period for that putative class member will close no
               later than 120 days after the date of the first mailing of the
               original notice to tbe putative class member] and must enter a
               formal appearance as attorney on your behalf.

                                         CONCLUSION

        Accordingly, the Court orders the following:

        (1)    Plaintiffs' motion for leave to fi le the proposed amended complaint (Doc. No. 28)

               is granted;

        (2)    Plaintiffs' motion to conditionally certify the FLSA collective action (Doc. No .

                16) is granted;

        (3)    Defendant shall furnish the names and contact information for all Drivers

               employed at any time from March 30, 20 15, to the date of this Order;

        (4)    Plaintiffs' Notice of Pendency, Consent to Join form , and Reminder shall be

               distributed as modified in the R&R (R&R at 15- 19) and as fm1her mod ifi ed

               herein;

        (5)    Defendant shall post the Notice of Pendency and Consent to Join form

               conspicuously in an employee common area; and

        (6)    Plaintiffs ' supplemental motion to conditionally certify the FLSA collective

               action seeking equitab le tolling (Doc. No. 26) is granted for the period from

               March 30, 20 I 8, to a date IO days following the issuance of this Ordler.

                                                 5
Case 1:18-cv-00072-RRM-ST Document 34 Filed 03/01/19 Page 6 of 6 PageID #: 282



         This matter is recommitted to the supervision of Magistrate Judge Tiscione for all pre-

 trial matters.



                                                      SO ORDERED.

 Dated: Brooklyn, New York
        ~ f , 20 f¥                                      s/Roslynn R. Mauskopf
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                 6
